Citation Nr: 1231221	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for dysthymia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The Veteran performed active military service from June 1954 to October 1957. 

This appeal arises to the Board of Veterans' Appeals (Board) from July 2007 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In July 2007, the RO denied service connection for major depressive disorder.  The Veteran appealed.  Concerning that appeal, the Board must consider all psychiatric symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

In February 2008 and February 2009 rating decisions, the RO denied service connection for post-traumatic stress disorder (PTSD).  The Veteran requested reconsideration of the denial.  In March 2009, the RO reconsidered the claim and again denied service connection for PTSD.  The Veteran appealed that decision.  Meanwhile, in March 2008, the Veteran had withdrawn an appeal for service connection for major depressive disorder.  

In September 2011, the RO denied service connection for dysthymic disorder.  In May 2012, the Veteran withdrew a request for a hearing before a Veteran's law judge and also clarified that he was withdrawing any remaining appeal, except for service connection for dysthymia and PTSD.  

In a July 17, 2012-issued decision, the Board granted service connection for PTSD and then remanded a separate claim for service connection for dysthymia for development.  The decision below vacates that portion of the July 17, 2012-issued decision that remanded the claim for service connection for dysthymia.

Service connection for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 17, 2012, decision, the Board erroneously found that no statement of the case (hereinafter: SOC) had been issued addressing service connection for dysthymia.  

2.  Since July 17, 2012, the Board has located a March 2012-issued SOC that addresses service connection for dysthymia.  


CONCLUSION OF LAW

Because of an error of fact, the Board, on its own motion, has vacated that portion of the July 17, 2012, decision that remanded a claim for service connection for dysthymia.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when, inter alia, an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  The REMAND of the claim for service connection for dysthymia, set forth below, will be entered as if the REMAND portion of the Board's July 17, 2012, decision had never been issued.

Concerning an appeal for service connection for dysthymic disorder (or dysthymia), in a July 17, 2012-issued decision, the Board erroneously found that no SOC had been issued.  The Board then remanded the case for issuance of an SOC, citing Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Since then, the SOC was located in the claims files (see claims files, Vol 7).  Thus, that portion of the July 17, 2012, Board decision that remanded the claim for service connection for dysthymia for issuance of an SOC must now be vacated.  38 U.S.C.A. §§ 7103, 7104 (West 2002).


ORDER

That portion of the July 17, 2012, Board decision that remanded a claim for service connection for dysthymia is vacated.  


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran's Service Treatment Reports note that he was psychiatrically normal at entry and do not reflect any psychiatric complaint during active service.  

In October 1958, the Veteran applied for service connection for residuals of the right hand injury.  That claim was granted.  

A June 1986 private psychiatric evaluation yielded a diagnosis of borderline personality disorder and dysthymic disorder.  An October 1986 private psychiatric evaluation yielded similar diagnoses.  The root cause of dysthymia was severe and persistent back pain.  The back pains were attributed to two post-service back injuries and are not service-connected (see claims files, Vol 2).  

A September 2011 VA PTSD compensation examination report offers an Axis I diagnosis of dysthymic disorder (see claims files, Vol 7).  No specific etiology was mentioned. 

In his October 2011 NOD, the Veteran argued that his service-connected right hand injury triggered his dysthymia.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of dysthymia.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  If a diagnosis of dysthymia is offered, the physician is asked to address the following:  

Is it at least as likely as not (50 percent or greater possibility) that dysthymia is related to the Veteran's active service?  The physician should offer a rationale for any conclusion in a legible report.

Is it at least as likely as not (50 percent or greater possibility) that dysthymia was caused by or aggravated by any service-connected disability, including right index finger ankylosis and scars, right long finger fracture residuals; appendectomy scar; and, PTSD?  The physician should offer a rationale for any conclusion in a legible report. 

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


